Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shi Liu on January 28, 2022.

The application has been amended as follows: 

	Claims 32, 35, 36, 38, 39, 44, 45, and 47 were rejoined.
	In claim 38, on line 2, after material, “and” was reinserted.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eury et al (US 5,605,696) was cited as teaching putting a layer on a stent where drug particles are dispersed and incorporated into the polymer coating layer; see the abstract.  Vallana et al (US 2003/0125803) is cited to show multiple layers of coatings containing particles dispersed with each layer; see the figures, the abstract and paragraphs 3, 9, and 106.   Anzai et al (US 2012/0197385) is cited to as having a method of making that is similar to the claimed method; see paragraph 78. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774